Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

IN RE SUBPOENA DUCES TECUM Case No.:
TO VERIZON WIRELESS

 

 

MOTION TO QUASH SUBPOENA, OR IN THE ALTERNATIVE,
MOTION FOR PROTECTIVE ORDER FOR PHONE AND TEXT RECORDS

Melvin Powell (“Petitioner” or “Powell”), by his undersigned counsel, moves pursuant to Fed.
R. Civ. P. 45(d)(3) for an order quashing a subpoena dated May 13, 2019 seeking phone records and
text messages (the “Subpoena”), or, alternatively, pursuant to Fed. R. Civ. P. 26(c) for a protective
order protecting those records and text messages. In support thereof, he states as follows:

Background

1. Verizon Wireless (“Verizon”) was served with the Subpoena in connection with a civil
action currently pending in the United States District Court for the District of Maryland, captioned:
Hispanic National Law Enforcement Association NCR, et al., v. Prince George’s County Maryland, et
al., (Civil Action No. 18-cv-03821 TDC) (the “Underlying Action”). Plaintiffs in the Underlying Action
(fifteen current and former Prince George’s County police officers and two organizations purporting
to represent Prince George’s County police officers) served the Subpoena. Defendants in the

Underlying Action are Prince George’s County (the “County”) and several individual officers.

 

1 A copy of the Subpoena is attached as Exhibit 1 hereto and redacted for privacy

concerns. Other challenges to the Subpoena have been made by other individuals including
William Alexander (D. D.C. Case No. 1:19-mc-00098, Judge Jackson) and Mistinette Mints (D.
D.C. Case No. 1:19-mc-00099, Judge Jackson).

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 2 of 12

2. The Underlying Action is an employment discrimination matter in which the Plaintiffs
(“Respondents” in this proceeding) have asserted claims for racial discrimination and retaliation
under the First and Fourteenth Amendments to the U.S. Constitution and Title VII of the Civil Rights
Act of 1964. 2

3. Powell is not a party to the Underlying Action. He was formerly a sworn police officer
holding the rank of Deputy Chief in the Prince George’s County Police Department, who retired from
the Department on May 28, 2019. Verizon is also not a party to the Underlying Action.

4, The Subpoena served on Verizon seeks the phone and text records associated with
eleven (11) telephone numbers, one of which belongs to Powell. Specifically, the Subpoena seeks all
“records relating to the phone numbers,” including the “time, date, duration, and destination/origin
phone number for all incoming/outgoing calls, and the time, date, destination/origin phone number,
and content for all text messages,” from January 1, 2016 to the present. (Ex. 1; emphasis added.)

5. The (XXX) XXX-4484 number listed on Exhibit 1 of the Subpoena was formerly
associated with the Prince George’s County Police Department (“PGPD”), and was originally issued
to Powell while he was employed with PGPD for when he was conducting official police business.?

When Powell retired in May 2019 he was allowed to port (i.e. transfer) his PGPD telephone number

 

2 Certain individual Plaintiffs have also alleged disability discrimination in violation of the

Rehabilitation Act, 29 U.S.C. § 701 et seq and the Americans With Disabilities Act, 42 U.S.C §
12111 (the “ADA”).

3 Because the telephone number in question is associated with a PGPD-issued phone,
Powell did not receive personal notification of the Subpoena. Instead, based on information
and belief, Verizon sent a letter to the PGPD. Furthermore, upon his retirement from the Police
Department on May 28, 2019, Powell, like others, was permitted by the County to retain the
phone number and transfer service to his own provider on his own account. The phone and
related equipment issued by the County was returned to the County.

1

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 3 of 12

that was associated with the PGPD-issued phone over to a personal device. The PGPD-issued phone
was then returned to the Department.

6. Pursuant to Prince George’s County Administrative Procedure 119, also known as the
Electronic Information Policy, all “[e]lectronic information created, sent, forwarded, received, or
saved on Prince George’s County Government electronic information systems is the property of
Prince George’s County Government and is not considered the private communications of any user.
All users are advised that there is no expectation of privacy regarding any information created, sent,
received, or stored through or by Prince George’s County Government electronic information
systems.”4

7. However, this policy also permits various types of personal use. In fact the policy
specifically states: “Incidental personal use is permissible with the approval of the Appointing
Authority as long as the incidental personal use does not interfere with employee productivity; does
not preempt any business activity; does not hamper or conflict with the transaction of the Prince
George’s County Government business; and does not consume more than a trivial amount of system
resources. Examples of such use are scheduling medical appointments, communicating with schools,
or contacting childcare workers. Such permitted uses are intended to support a family friendly
environment, while mitigating the need for the employee’s absence from the workplace to conduct
such tasks. In all cases, the direct supervisor, and, ultimately, the Appointing Authority are
responsible for the enforcement of proper use.”

8. As is the custom and practice within the PGPD, Powell used his PGPD-issued phone

for personal purposes, such as to make doctors appointments as well as call and text family and

 

4A copy of the Electronic Information Policy is attached to this Motion as Exhibit 2.

2

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 4 of 12

friends daily. Moreover, he did not have an additional phone number associated with a personally
owned device for conducting personal business while employed with the Department.°

9. Powell is mentioned in the 80-page Amended Complaint in connection with two
Respondents, Thomas Boone and Richard Torres. See Amended Complaint, ECF 54 in the Underlying
Action in the District Court for the District of Maryland, at (| 124-26, 164-69.

10. Respondent Boone alleges that Powell has information regarding why he was
transferred to the Burea of Patrol, District II instead of the Property Division in October 2018. Id. at
| 124, 126. However, Respondent Boone’s allegations do not actually allege any wrongdoing by
Powell. Rather, Boone alleges it was Chief of Police Stawinski who orchestrated his transfer to the
Bureau of Patrol and Powell merely informed him of that transfer. Id. When informing Boone of the
transfer, Powell allegedly indicated to Boone that if Boone did not file a complaint about the transfer,
he could have a “soft landing.” id. at 4124. There are no allegations that Boone communicated
with Powell via his cell phone or that there is any reason to believe that relevant information
regarding that transfer would be contained on Powell’s cell phone records.

11. Respondent Torres alleges that he received a text message from his superior officer
in May 2016 containing what he believes was intended to be a racial slur, and that he informed
Powell of the message by “showing it to him.” Id. at | 166 (emphasis added). However, there are
no allegations that Respondent Torres communicated about this incident with Powell via his cell
phone, or that the message in question was forwarded to Powell’s cell phone. Respondent Torres

then alleges that, in December 2016, Powell was present at a meeting regarding that same superior

 

> An Affidavit signed by Powell confirming such is attached to this Motion as Exhibit 3.
3

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 5 of 12

officer’s behavior and he at some point directed a comment to Respondent Torres that he was
“slacking.” Id. at 4] 164-169.

12. As addressed below, the Subpoena’s request for a// of the phone and text records
from the phone issued to Powell since 2016 should be quashed, or in the alternative, a Protective
Order issued. The Subpoena seeks information over a substantial period of time without subject
matter limitation and is not proportional to the needs of the case. Even if relevant, there is no reason
to believe that this phone number would have any relevant information beyond the dates of May
2016 — December 2016. The Subpoena is also overbroad as it will improperly capture irrelevant
personal information and personal communications that have nothing to do with the Underlying
Action. Moreover, as the phone number in question was transferred to Powell in a personal capacity
as of his retirement date on May 28, 2019, any information thereafter is purely personal and private.

13. Additionally, and despite Respondents’ request, Verizon Wireless is unable to disclose
electronic communications associated with the PGPD phone issued to Powell as it would be a
violation of the Stored Communications Act (“SCA”), located at 18 U.S.C. § 2701 et seq.

Applicable Law®

14. Fed. R. Civ. Pro. 45(c)(3)(A) requires a court to quash or modify a subpoena that
“requires disclosure of privileged or other protected matter,” or “subjects a person to undue
burden.” Further, because the scope of discovery under a subpoena is the same as the scope of
discovery under Fed. R. Civ. Pro. 26, a subpoena may also be quashed for failing to comply with Rule
26. See Coleman v. District of Columbia, 275 F.R.D. 33, 36—37 (D.D.C. 2011) (“[I]t is settled that a

subpoena is limited in scope by Rule 26(b)(1) of the Federal Rules of Civil Procedure.”); Cook v.

 

6 Unless stated otherwise, internal citations and quotations are omitted.

4

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 6 of 12

Howard, No. 11-1601, 2012 WL 3634451, at *6 (4th Cir. Aug. 24, 2012) (per curiam) (“Although Rule
45(c) sets forth additional grounds on which a subpoena against a third party may be quashed[,] ...
those factors are co-extensive with the general rules governing all discovery that are set forth in Rule
26.”).

15. In addition to moving to quash, a party may move for a protective order under Fed. R.
Civ. Pro. 26(c), and “under Rule 26(c), a court may make any order which justice requires to protect
a party or person from annoyance, embarrassment, oppression, or undue burden or expense upon
a showing of good cause.” W, Bay One, Inc. v. Does 1-1,653, 270 F.R.D. 13, 14 (D.D.C. 2010). Whether
a discovery request is oppressive or imposes an undue burden is determined by balancing the party’s
need for the discovery against the potential hardship to the subject of the subpoena. Id. In
determining whether there is an “undue burden,” a court examines “relevance, the need of the party
for the documents, the breadth of the document request, the time period covered by it, the
particularity with which the documents are described and the burden imposed.” Id.

16. Furthermore, with regard to electronic communications (i.e. text messages and not
phone logs), the SCA explicitly prohibits disclosure of stored electronic communications by
telecommunications carriers such as Verizon unless certain exceptions apply. See Keithly v. Intelius
Inc., 764 F.Supp.2d 1257 (W.D. Wash. 2011) (The SCA applies to internet service providers,
telecommunications companies, public carriers, and when the provider extends wire or electronic
communication services to its customers.). Specifically, § 2702(a)(1) states that “a person or entity
providing an electronic communication service to the public shall not knowingly divulge to any
person or entity the contents of a communication while in electronic storage by that service.”

Further, § 2702(a)(2)(A) and (B) state that “a person or entity providing remote computing service to

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 7 of 12

the public shall not knowingly divulge to any person or entity the contents of any communication
which is carried or maintained on that service on behalf of, and received by means of electronic
transmission from...a subscriber or customer of such service,” or when the sole purpose of the
remote computing service is to provide “storage or computer processing services to such subscriber
or customer, if the provider is not authorized to access the contents of any such communications for
purposes of providing any services other than storage or computer processing.”
Argument
|. | The Subpoena is Overbroad and Seeks Irrelevant Information.

17. The Subpoena should be quashed because it is overbroad and not reasonably
calculated or limited to obtain potentially relevant information. The Subpoena lacks subject matter
limitations for the text messages, temporal limitations related to events in the Complaint, and
connections to specific cell phones. As a result, the Subpoena will unnecessarily capture large swaths
of irrelevant personal information contained on Powell’s phone in clear violation of the SCA.

18. “A court must quash or modify a subpoena that subjects a person to undue burden.”
Fed. R. Civ. P. 45(c)(3)(A)(iv). “A subpoena imposes an undue burden on a party when a subpoena is
overbroad.” In re Subpoena Duces Tecum to AOL, LLC, 550 F.Supp.2d 606, 612 (E.D. Va. 2008). A
subpoena is overbroad if it is not reasonably limited or tailored to the pleaded claims or defenses.
Sirpal v. Fengrong Wang, No. CIV. WDQ-12-0365, 2012 WL 2880565, at *5 (D. Md. July 12, 2012). For
example, a request for ‘all copies of e-mails sent or received by anyone’...with no limitation as to
time or scope” is usually overbroad.” AOL, 550 F.Supp.2d at 612.

19. Here, the request for the records of al/ incoming and outgoing telephone calls to al/

people, and the contents of al/ text messages sent and received from all people, for a period covering

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 8 of 12

more than three years (since January 1, 2016), is grossly overbroad, because among other things, “it
does not limit the [requested phone or text records] to those containing subject matter relevant to
the underlying action.” Id. (quashing subpoena for emails as subpoena requested all e-mails with no
limitation to subject matter or time period.). At minimum, there is no limitation tailoring the request

pertaining to Powell to the allegations in the Amended Complaint. See Arndt v. Ford Motor Co., No.

 

2:15-CV-11108, 2016 WL 1161444, at *4 (E.D. Mich. Mar. 24, 2016) (quashing phone records request

|”

to Verizon Wireless for “all” phone numbers and text messages as overbroad and “not proportional
to the needs of the case”; future subpoena could only seek text messages exchanged between
Plaintiff and his supervisor for a limited time period).

20. Additionally, to the extent Respondents are seeking phone or text records with
Respondents Thomas Boone or Richard Torres (if any exist), such records can be obtained from
Respondents themselves. There is no need to invade nonparty Powell’s privacy. See Fed. R. Civ. Pro.
26(b)(2}(C) (“On motion or on its own, the court must limit the frequency or extent of discovery
otherwise allowed by these rules ... if it determines that the discovery sought ... can be obtained
from some other source that is more convenient, less burdensome, or less expensive....”); see also
Sirpal, 2012 WL 2880565 at *6 (quashing subpoena for phone records because no “substantial need”
for dismissed party’s phone records where Sirpal’s phone records were sufficient for remaining
claims); HDSherer LLC v. Nat. Molecular Testing Corp., 292 F.R.D. 305, 308 (D.S.C. 2013) (quashing
subpoena for documents from non-parties where same information was in Defendant’s possession).

21. Respondents may attempt to claim that due to Powell’s phone being issued by the

PGPD that he has no right to, or expectation of, privacy. However, while Powell may not have a

right to privacy against the County, that does not mean he does not have a right to privacy as to

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 9 of 12

third parties. For example, even though Prince George’s County reserved the right to monitor
Powell’s activity on his issued phone while employed, and even though information sent or
received on the phone is the property of the County, Powell maintains an expectation of privacy
that said information will not be disclosed by the County to third parties.

ll. ©The Court Should Enter a Protective Order for the PGPD Phone and Text Records.

22. This Court should also enter a protective order for Powell’s phone and text
records, prohibiting Respondents from seeking them in the future. There is good cause to protect
the phone and text records. Phone records and text messages can reveal private information
about a person that have no connection to the Underlying Action. Text messages, for example,
frequently contain deeply intimate conversations with family members, friends, and others.
Moreover, call records can be used to discover private, personal matters such as health care
providers, political affiliations, businesses one visits, appointments made, places of worship, etc.
None of this information has any relevance to the Underlying Action, yet all of it would be
disclosed to Respondents if the Subpoena is not quashed and a protective order is not entered.

Il. Verizon is Prohibited From Disclosing Electronic Communications Pursuant to the
Stored Communications Act.

23. Verizon, by offering phone, text messaging, email and internet services to the
public, and as one of the largest telecommunications companies in the world, certainly qualifies
as both an electronic communication service under SCA § 2702(a)(1), and a remote computing
service under § 2702(a)(2)(A) and (B).

24. Undoubtedly, Verizon would commit a criminal act if it were to disclose the text
messages requested by Respondents. See In re Subpoena Duces Tecum to AOL, LLC, 550

F.Supp.2d 606, 611 (E.D. Va. 2008) (“Applying the clear and unambiguous language of § 2702 to

8

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 10 of 12

this case, AOL, a corporation that provides electronic communication services to the public, may
not divulge the contents of the Rigsbys' electronic communications to State Farm because the
statutory language of the Privacy Act does not include an exception for the disclosure of
electronic communications pursuant to civil discovery subpoenas.” ; “Because State Farm is a
private party and this is a civil lawsuit, none of the exceptions for governmental entities under §
2703 apply. Furthermore...the Court holds that ‘unauthorized private parties’ and governmental
entities are prohibited from using Rule 45 civil discovery subpoenas to circumvent the Privacy
Act’s protections.”).
Conclusion

WHEREFORE, for all of the foregoing reasons, Powell respectfully requests that the Court
quash the Subpoena and prevent Verizon from disclosing the phone and text records targeted by the
Subpoena at issue.

Undersigned counsel further submits this motion pursuant to Fed. R. Civ. P. 45(f) as, although
counsel is not a member of the District of Columbia bar, he has been admitted to practice in federal
courts in the State of Maryland, and the subject subpoena in the Underlying Action was filed in the
United States District Court for the District of Maryland. This motion has been filed in the United
States District Court for the District of Columbia as, per the subpoena, the District of Columbia is the

district where compliance is required. See Fed. R. Civ. P. 45(d)(3).

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 11 of 12

——
/ / 4 1
< v ; rdror/
Dated: June 10, 2019 jet’ 2 Lr of

Patrick J. McAndrew, Esq. [Bar No. 13434 (MD)]
Offices of Patrick J. McAndrew, LLC

6305 Ivy Lane, Suite 408

Greenbelt, MD 20770

Tele: (301) 220-3111

Fax: (301) 220-3843

pmcandrew@mzmlaw.net

 

Member of the bar of the State of Maryland and of
The District Court for the District of Maryland.

CERTIFICATE OF NO DISCIPLINARY ACTION

| HEREBY CERTIFY that | have never been disciplined by any bar association of any State,

district, or other governing entity.

fe J. McAndrew, Esq.

10

 
Case 1:19-mc-00103-KBJ Document 1 Filed 06/10/19 Page 12 of 12

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that on this 10th day of June 2019, a copy of Melvin Powell’s Motion
to Quash Subpoena, or in the Alternative, Motion for Protective Order for Phone and Text
Records was served via first class mail on:

Dennis A Corkery

Washington Lawyers Cmte for Civil Rights and Urban Affairs
11 Dupont Cir NW Ste. 400

Washington, DC 20036

Tel: (202) 319-1000

Fax: (202) 319-1010

dennis _corkery@washlaw.org

Deborah A Jeon

American Civil Liberties Union of Maryland Foundation
3600 Clipper Mill Rd Ste. 350

Baltimore, MD 21211

Tel: (410) 889-8555

Fax: (410) 366-7838

jeon@aclu-md.org

John Arak Freedman

Arnold & Porter Kaye Scholer LLP
601 Massachusetts Avenue NW
Washington, DC 20001

Tel: (202) 942-5316

Fax: (202) 942-5999
John.Freedman@arnoldporter.com

C bebe wd, pao

Patrigk J McAndrew, Esq.

11

 
